Citation Nr: 0413194	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  99-11 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs









ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision.  

In December 2000, the Board remanded this case to the RO for 
additional evidentiary development.  

(This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will 
appropriately notify the veteran and his representative if 
further action is required on his part.)  



REMAND

The veteran is seeking service connection for PTSD.  He 
essentially contends that he developed PTSD as a result of 
stressors he experienced while serving aboard the USS Long 
Beach from December 1972 to August 1974.  

Specifically, the veteran contends that he participated in at 
least five search and rescue missions while stationed in the 
Gulf of Tonkin on several occasions between May 1973 and 
September 1973.  He explained that he provided gunfire 
support from a helicopter on these missions and took incoming 
fire.  He noted that no casualties were incurred on these 
missions.  

The veteran also reported that, on one occasion in which his 
ship put in at Subic Bay Naval Base, Philippines, there were 
race riots.  He indicated that he was involved in these riots 
and was afraid for his life.  He also indicted that he saw 
people killed in these riots.  

Establishing service connection for PTSD requires: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2003).  

In this case, there is medical evidence of record 
establishing that the veteran has been diagnosed with PTSD.  
There is also medical evidence of record suggesting that the 
veteran's PTSD developed as a result of his military service.  
In this regard, the Board notes the reports of psychiatric 
examinations conducted in September 1998 and January 2003.  

However, to date, there is no credible supporting evidence 
establishing that the veteran's claimed in-service stressors 
actually occurred.

In May 2001, the RO issued a letter to the Commandant of the 
U.S. Marine Corps requesting verification of the veteran's 
claim that he had participated in search and rescue missions 
while serving aboard the USS Long Beach.  No mention was made 
of the race riots that allegedly occurred at Subic Bay.  

In a response letter received later that month, a 
representative of the Commandant indicated that the 
information provided by the RO in regard to the veteran's 
claim was not sufficient to allow for verification of his 
alleged stressors.  It was noted that there were no means by 
which that office could determine if any helicopters "were 
lost" due to enemy fire without knowing the unit to which 
the veteran was attached.  

It was also requested that copies be provided of several of 
the veteran's service personnel records, including lists of 
combat operations, a record of duty assignments, and award 
pages.  

In the response letter, the representative of the Commandant 
also advised the RO that information concerning the unit to 
which the veteran was attached should be contained in the 
command chronologies submitted by his unit.  It was noted 
that these records could be obtained from the Marine Corps 
Historical Center.

Thereafter, the RO requested and obtained the command 
chronologies submitted by the Marine Attachment, USS Long 
Beach, CGN-9, for the period encompassing December 1972 
through August 1974.  

The RO subsequently continued to deny the veteran's claim on 
the basis that these command chronologies did not verify that 
the veteran's alleged in-service stressors actually occurred.

Having reviewed the complete record, the Board concludes that 
additional evidentiary development is required.  
Specifically, the Board finds that the RO should once again 
contact the Commandant of the U.S. Marine Corps and request 
that an attempt be made to verify the veteran's reports of 
race riots occurring at Subic Bay while his ship was there.  

It should be noted in that request that the command 
chronologies of record verify that the USS Long Beach was 
present at Subic Bay in June 1973, July 1973, and September 
1973.  

Furthermore, the RO should provide the Commandant with the 
specific service personnel records that were requested in the 
May 2001 response letter.  These records include any 
documents detailing veteran's primary duties while serving 
aboard the USS Long Beach, his in-service awards, and his 
participation in any combat operations or other expeditions 
while serving aboard the USS Long Beach.  The RO should also 
include copies of all command chronologies pertaining to the 
period from May 1973 to September 1973.  

The RO should advise the Commandant that these records are 
being submitted in response to a request made in the May 2001 
letter.  The RO should also request that the Commandant once 
again attempt verify the veteran's claim that he participated 
in combat missions while serving aboard the USS Long Beach in 
the Gulf of Tonkin between May 1973 and September 1973.  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification action required by the VCAA 
(codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002)) has been completed.  

2.  The RO should request from the 
veteran that he submit any additional 
corroborating evidence of his claimed 
PTSD stressors.  The veteran should be 
advised that meaningful research of his 
stressors will require him to provide the 
"who, what, where, and when" as to each 
stressor, to include the dates of events 
already described by the veteran.  In 
particular, he should be requested to 
provide the name, rank, unit, and any 
other clarifying information as to the 
identity of any individuals involved in 
the alleged stressor events, including 
the names of casualties.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
asserted in-service stressor events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

3.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary together with a copy of the 
DD Form 214; all command chronologies 
pertaining to the period from July 1973 
to September 1973; and any service 
personnel records detailing veteran's in-
service awards, his primary duties while 
serving aboard the USS Long Beach, and 
his participation in any combat 
operations or other expeditions while 
serving aboard the USS Long Beach, should 
be sent to the Commandant of the Marine 
Corps, Headquarters United States Marine 
Corps, MMSB10, 2008 Elliot Road, Suite 
201, Quantico, VA 22134-5030.  That 
office should be asked to provide any 
information that might corroborate the 
veteran's alleged in-service stressors.  
The RO should then prepare a report 
detailing the nature of any stressors 
which it has determined are established 
by the record.  This report is then to be 
added to the claims folder.  

4.  Once the foregoing has been 
completed, the RO is free to undertake 
any additional development deemed 
necessary in order to comply with the 
VCAA.  After any such development is 
completed, the RO should readjudicate the 
issue on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




